ALEXANDER, J.
[¶ 1] Lisa Shiers, as personal representative of the Estate of Eleanor Dresser, appeals from a judgment of the Superior Court (Cumberland County, Warren, J.) granting Maine Medical Center’s motion for a partial summary judgment on the Estate’s complaint for medical negligence. Shiers contends that the Superior Court erred in holding that our law requires extinguishment of the liability of joint tort-feasors as a precondition to an action seeking contribution. Because, on the facts of this case, any risk of liability was extinguished by operation of the statute of limitations, the Superior Court erred in holding that Shiers’s claim was barred by her failure to secure release of potential claims that were already stale by operation of law. Accordingly, we vacate the judgment of the Superior Court.
I. CASE HISTORY
[¶2] There is no dispute about the facts. On January 12, 2003, Eleanor Dresser visited the emergency room at Maine Medical Center (MMC) following what was described as a fainting episode. She was examined and released with instructions to follow up with her regular doctor. Dresser was not warned that she should not drive. Two days later, Dresser suffered a similar episode while driving, lost consciousness, and collided with a vehicle occupied by Wayne and Brenda Ed-gecomb. In December 2003, Dresser died from complications related to injuries she sustained in the collision.
[¶ 3] An action brought by the Edge-combs against Dresser’s Estate was settled for $265,000. The settlement and release of claims agreements involved only the Estate and the Edgecombs. MMC was not a party to the action or the settlement.
[¶ 4] In December 2006, Lisa Shiers, as personal representative of Dresser’s Estate, filed a three-count complaint against MMC alleging negligence and wrongful death, and seeking contribution1 from MMC for payments made to the Edge-combs to settle their claim.2 Asserting that Shiers had failed to secure the release of any claims the Edgecombs might make against MMC, MMC filed for, and was granted, partial summary judgment as to *1207the contribution claim. Shiers and MMC settled the first two counts of the complaint, and, by agreement, the Superior Court dismissed those counts. Shiers appeals from the grant of a summary judgment on the contribution claim.
II. LEGAL ANALYSIS
[¶ 5] Because no material facts are at issue, the only question presented on appeal is whether MMC was entitled to judgment as a matter of law. On issues of law, we review the Superior Court’s judgment de novo. See Jipson v. Liberty Mut. Fire Ins. Co., 2008 ME 57, ¶ 6, 942 A.2d 1213, 1215.
[¶ 6] Shiers argues that the Superior Court’s reliance upon the Restatement (Third) of Torts: Apportionment of Liability § 23 (2000), requiring extinguishment of claims by joint tortfeasors as a precondition for a contribution action was error, as this rule has not been adopted as a matter of substantive Maine law. Shiers also argues that MMC’s tort liability has been extinguished by the running of the three-year statute of limitations, see 24 M.R.S. § 2902 (2007), applicable to any action the Edgecombs could have brought, and therefore the failure to release MMC in the settlement agreement is of no consequence.3
[¶ 7] In Maine, contribution is an equitable right. Thermos Co. v. Spence, 1999 ME 129, ¶ 15, 735 A.2d 484, 488. “[Contribution] is an equitable right founded on acknowledged principles of natural justice and [it is] enforceable in a court of law.” Hobbs v. Hurley, 117 Me. 449, 451, 104 A. 815, 816 (1918). Contribution claims are allowed to ensure fairness between joint tortfeasors whose negligence caused a third party harm.4 Otis Elevator Co. of Me., Inc. v. F.W. Cunningham & Sons, 454 A.2d 335, 338 (Me.1983).
[¶ 8] MMC contends that the Superior Court properly barred Shiers’s contribution claim because, in her settlement with the Edgecombs, she failed to secure a release to extinguish any claims the Edge-combs might file against MMC. In support of their argument, MMC cites the Restatement comment indicating that extinguishment of liability to third parties is required as a precondition to contribution: “[a] person seeking contribution must extinguish the liability of the person against whom contribution is sought for that portion of liability.” Restatement (Third) of Torts: Apportionment of Liability § 23 cmt. b (2000). The rationale for this position is that if extinguishment is not required as a precondition to a contribution claim, a settling joint tortfeasor could subject a non-settling joint tortfeasor to double liability: liability on the underlying tort claim and liability on the contribution claim.
[¶ 9] MMC urges that while we need not adopt the express provisions or comments of the Restatement, we should announce a rule that a party seeking contribution from another joint tortfeasor is required to take the affirmative step of extinguishing a non-settling party’s exposure to liability on the original cause of action before invoking the judicial remedy of contribution.
[¶ 10] Consideration of whether or not to announce a rule requiring extinguishment of claims of joint tortfeasors as a *1208precondition to filing a contribution action could be an interesting academic exercise, but it would be an exercise of dictum unnecessary to resolution of this appeal. By operation of the three-year statute of limitations in the Maine Health Security Act, 24 M.R.S. § 2902,5 any claim by the Edgecombs against MMC was barred by the time Shiers filed her claim against MMC in December 2006. Even if the extinguishment rule urged by MMC and adopted by the Superior Court existed, we would not apply it to require the Estate to perform the useless act of securing the release of a stale claim. See State v. Rand, 430 A.2d 808, 817 (Me.1981) (stating that the law will not be construed to intend an absurd result). Therefore, we need not consider whether to adopt the rule urged by MMC to support vacating the Superior Court’s judgment here. The Superior Court erred in requiring an affirmative act by Shiers to extinguish what was already a stale claim.
The entry is:
Judgment vacated. Remanded for further proceedings consistent with this opinion.

. Although the third count seeks contribution or indemnity, the parties have treated this count as a claim for contribution alone. Therefore, indemnity is not considered in this opinion. See Holland v. Sebunya, 2000 ME 160. ¶ 9 n. 6. 759 A.2d 205, 209.


. Even though this claim is brought in the name of Shiers, the parties and the Superior Court acknowledge that Dresser’s insurer, Middlesex Mutual Assurance Co., is the actual party-in-interest.


. Shiers presents other arguments that are not considered here.


. We have stated that "[c]ontribution is denied in cases of intentional wrong and is permitted only where liability is imposed for conduct that is not morally blameworthy.” Bedard v. Greene, 409 A.2d 676, 677 (Me. 1979). Our opinion today does not address intentional tortfeasors.


. Title 24 M.R.S. § 2902 (2007) provides, in pertinent part:
Actions for professional negligence shall be commenced within 3 years after the cause of action accrues. For the purposes of this section, a cause of action accrues on the date of the act or omission giving rise to the injury. Notwithstanding the provisions of Title 14, section 853, relating to minority, actions for professional negligence by a minor shall be commenced within 6 years after the cause of action accrues or within 3 years after the minor reaches the age of majority, whichever first occurs.
On the facts of this case, when the alleged medical negligence occurred in January of 2003, the statute of limitations for any claim by the Edgecombs against MMC would have expired in January 2006, or, at the latest, in December 2006, three years after Eleanor Dresser’s death.